DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2021 is being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 6/9/2022”. Applicant's amendments of claim 1, 2, 5, 12, 13, 16 and 17; with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1-9, 12-20 are pending wherein claims 1 and 12 are independent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claims 1 and 12, the limitation “a metal connection layer connecting the second anodes to the first anodes disposed within a preset distance range of the camera area.” in the last 2 lines of the claims renders the claims indefinite since it is not clear how a metal connection layer can be at a preset distance range of the camera area since it is connecting the second anodes that are formed in the camera area; rather the metal connection layer has to be formed in the camera area as well. Clarification is required. 
Dependent claims 2-9 and 13-20 are rejected due to their dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "on", "layer", "portion" “between” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “function word indicating close proximity”, “one thickness lying over or under another”, “an often limited part of a whole” “in the intervening space” respectively. Further note the limitation “contact(connect)” is being interpreted to include "direct contact(connect)" (no intermediate materials, elements or space disposed there between) and "indirect contact(connect)" (intermediate materials, elements or space disposed there between).

Claims 1-5 and 8-9, 12-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN110189639 hereinafter Li: English translation used from EPO as a reference in this rejection please refer to FOR Doc in the file wrapper).
Regarding Claim 1, Li discloses in Fig 1-4:  An array substrate, applied in a display device with a camera; and comprising:
a base substrate (41) having a display area (20) and a camera area (10) corresponding to the camera;
a thin-film transistor layer (13/35), formed on the base substrate and comprising thin-film transistors (13 and 35) in the display area and a plurality of insulation layers (43-44) in the camera area;
a planarization layer (45), formed on the thin-film transistor layer;
an anode layer (1122/113), formed on the planarization layer, wherein the anode layer comprises first anodes (1122) disposed in the display area and connected (Examiner notes that the transistors 13 and 35 belong in a pixel circuit and hence are connected to each other and hence the first anodes 1122 are connected to transistor 13 and to the transistor 35: also note the broadest reasonable interpretation of the limitation “connect” in the note above) to the thin-film transistors and second anodes (113) disposed in the camera area; and
a metal connection layer (1121) connecting the second anodes to the first anodes which are disposed at a preset distance range from the camera area (10: being interpreted to mean metal connection layer 1121 is within a certain distance in camera area 10) (Page 7 of EPO translation para 2,3,5,7; page 8 para 2, page 9, para 6-7).

Regarding Claim 2, Li discloses in Fig 1-4:  The array substrate as claimed in Claim 1, wherein the first anodes (1122) and the second anodes (113) corresponding to a sub-pixels having a same color (See Fig 1 and 2) are connected together by the metal connection layer (1121) (page 9 para 4-6).

Regarding Claim 3, Li discloses in Fig 1-4:  The array substrate as claimed in Claim 2, wherein the first anodes (1122) and the second anodes (113) are arranged on the planarization layer (45) in an array. and the first anodes and the second anodes on a same line or same column are connected together by the metal connection layer (1121: See Fig 3 and 4).

Regarding Claim 4, Li discloses in Fig 1-4:  The array substrate as claimed in Claim 1, wherein the metal connection layer (1121) is disposed on the planarization layer (45).

Regarding Claim 5, Li discloses in Fig 1-4:  The array substrate as claimed in Claim 1, wherein the thin-film transistors comprise a gate layer (133), an active layer (comprising source and drain layers), and a source-drain layer (132/133), and the metal connection layer (1121) is disposed in a same layer as the gate layer, the active layer, or the source-drain layer (See Fig 4: 1121 is formed on 45 and source-drain layer is also formed on 45).

Regarding Claim 8, Li discloses in Fig 1-4:  The array substrate as claimed in Claim 1, wherein a pixel definition layer (47) is disposed on the anode layer (113/112), and comprises sub-pixel openings (See Fig 4) exposing the first anodes and the second anodes and accommodating an organic electroluminescent layer [page 7 para 3].

Regarding Claim 9, Li discloses in Fig 1-4:  The array substrate as claimed in Claim 1, wherein the array substrate (41) further comprising a buffer layer (42), which is located between the base substrate and the thin-film transistor layer (See Fig 4) (page 7 para 7).

Regarding Claim 12, Li discloses in Fig 1-4:  A display device, wherein, comprising a camera and an array substrate. wherein the array substrate comprises:
a base substrate (41) having a display area (20) and a camera area (10) corresponding to the camera;
a thin-film transistor layer (13/35) , being formed on the base substrate; and comprising thin-film transistors (13 and 35) in the display area and a plurality of insulation layers (43-44) in the camera area;
a planarization layer (45), formed on the thin-film transistor layer;
an anode layer (113/112), formed on the planarization layer and comprising first anodes (1122) disposed in the display area (20) and connected to the thin-film transistors (13) and second anodes (113) in the camera area; and
a metal connection layer (1121) connecting the second anodes to the first anodes which are disposed at a preset distance range from the camera area (10: being interpreted to mean metal connection layer 1121 is within a certain distance in camera area 10) (Page 7 of EPO translation para 2,3,5,7; page 8 para 2, page 9, para 6-7).

Regarding Claim 13, Li discloses in Fig 1-4:  The array substrate as claimed in Claim 12, wherein the first anodes (1122) and the second anodes (113) corresponding to sub-pixels (See Fig 1 and 2) having a same color are connected together by the metal connection layer (1121) (Page 9 para 4-6).

Regarding Claim 14, Li discloses in Fig 1-4:  The array substrate as claimed in Claim 13, wherein the first anodes (1122) and the second anodes (113) are arranged on the planarization layer (45) in an array. and the first anodes and the second anodes on a same line or same column are connected together by the metal connection layer (1121: See Fig 3 and 4).

Regarding Claim 15, Li discloses in Fig 1-4:  The array substrate as claimed in Claim 12, wherein the metal connection layer (1121) is disposed on the planarization layer (45).

Regarding Claim 16, Li discloses in Fig 1-4:  The array substrate as claimed in Claim 12, wherein the thin-film transistors comprise a gate layer (133), an active layer (131), and a source-drain layer (131/133), and the metal connection layer (1121) is disposed in a same layer as the gate layer, the active layer, or the source-drain layer (See Fig 4).
Regarding Claim 19, Li discloses in Fig 1-4:  The array substrate as claimed in Claim 12, wherein a pixel definition layer (47) is disposed on the anode layer (113/112), and comprises sub-pixel openings (See Fig 4) exposing the first anodes and the second anodes and accommodating an organic electroluminescent layer [].

Regarding Claim 20, Li discloses in Fig 1-4:  The array substrate as claimed in Claim 12, wherein the array substrate (41) further comprising a buffer layer (42), which is located between the base substrate and the thin-film transistor layer (See Fig 4).

Claims 6, 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN110189639 hereinafter Li: English translation used from EPO as a reference in this rejection) in view of Han, Jeung (US 2018/0225500 A1 hereinafter Han).
Regarding Claim 6, Li discloses in Fig 1-4:  The array substrate as claimed in Claim 1.
Li does not disclose: wherein the metal connection layer comprises a plurality of sub-metal layers arranged in sequence along a vertical direction, the insulation layers or the planarization layer are disposed between two adjacent sub-metal layers, and the first anodes and the second anodes corresponding to sub-pixels having a same color are connected together by a same sub-metal layer.
However, Han in a similar device teaches in Fig 6: wherein the metal connection layer (CNL) comprises a plurality of sub-metal layers [0127-0131] arranged in sequence along a vertical direction, the insulation layers or the planarization layer (PSV and PDL) are disposed between two adjacent sub-metal layers, and the first anodes (AD3) and the second anodes (AD3) corresponding to sub-pixels having a same color are connected together by a same sub-metal layer (CNL). 
References Li and Han are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Li with the specified features of Han because they are from the same field of endeavor. Examiner notes that the non-display area in Han has an image sensing function (finger printer reading) same as the image sensing function of a camera of Li.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Li and Han so that the metal connection layer comprises a plurality of sub-metal layers arranged in sequence along a vertical direction, the insulation layers or the planarization layer are disposed between two adjacent sub-metal layers, and the first anodes and the second anodes corresponding to sub-pixels having a same color are connected together by a same sub-metal layer as taught by Han in Li’s device since, this improves the light transmittance of the non-display area of the display device.

Regarding Claim 7, Li discloses in Fig 1-4:  The array substrate as claimed in Claim 6.
Li does not disclose: wherein the insulation layers comprise a gate insulation layer and an interlayer dielectric layer. a number of the sub-metal layers is three, and the three sub-metal layers are disposed on the gate insulation layer, the interlayer dielectric layer, and the planarization layer, respectively.
However, Han in a similar teaches in Fig 6: wherein the insulation layers comprise a gate insulation layer (GI) and an interlayer dielectric layer (ILD1) a number of the sub-metal layers (CNL) is three [0127-0131], and the three sub-metal layers are disposed on the gate insulation layer, the interlayer dielectric layer, and the planarization layer (PSV), respectively.
References Li and Han are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Li with the specified features of Han because they are from the same field of endeavor. Examiner notes that the non-display area in Han has an image sensing function (finger printer reading) same as the image sensing function of a camera of Li.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Li and Han so that the insulation layers comprise a gate insulation layer and an interlayer dielectric layer. a number of the sub-metal layers is three, and the three sub-metal layers are disposed on the gate insulation layer, the interlayer dielectric layer, and the planarization layer, respectively as taught by Han in Li’s device since, this improves the light transmittance of the non-display area of the display device.

Regarding Claim 17, Li discloses in Fig 1-4:  The display device as claimed in Claim 12.
Li does not disclose: wherein the metal connection layer comprises a plurality of sub-metal layers arranged in sequence along a vertical direction, the insulation layers or the planarization layer are disposed between two adjacent sub-metal layers, and the first anodes and the second anodes corresponding to sub-pixels having a same color are connected together by a same sub-metal layer.
However, Han in a similar teaches in Fig 6: wherein the metal connection layer (CNL) comprises a plurality of sub-metal layers [0127-0131] arranged in sequence along a vertical direction, the insulation layers or the planarization layer (PSV and PDL) are disposed between two adjacent sub-metal layers, and the first anodes (AD3) and the second anodes (AD3) corresponding to a same color sub-pixel are connected together by a same sub-metal layer (CNL). 
References Li and Han are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Li with the specified features of Han because they are from the same field of endeavor. Examiner notes that the non-display area in Han has an image sensing function (finger printer reading) same as the image sensing function of a camera of Li.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Li and Han so that the metal connection layer comprises a plurality of sub-metal layers arranged in sequence along a vertical direction, the insulation layers or the planarization layer are disposed between two adjacent sub-metal layers, and the first anodes and the second anodes corresponding to sub-pixels having a same color are connected together by a same sub-metal layer as taught by Han in Li’s device since, this improves the light transmittance of the non-display area of the display device.

Regarding Claim 18, Li and Han disclose:  The array substrate as claimed in Claim 17.
Li does not disclose: wherein the insulation layers comprise a gate insulation layer and an interlayer dielectric layer. a number of the sub-metal layers is three, and the three sub-metal layers are disposed on the gate insulation layer, the interlayer dielectric layer, and the planarization layer, respectively.
However, Han in a similar teaches in Fig 6: wherein the insulation layers comprise a gate insulation layer (GI) and an interlayer dielectric layer (ILD1) a number of the sub-metal layers (CNL) is three [0127-0131], and the three sub-metal layers are disposed on the gate insulation layer, the interlayer dielectric layer, and the planarization layer (PSV), respectively.
References Li and Han are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Li with the specified features of Han because they are from the same field of endeavor. Examiner notes that the non-display area in Han has an image sensing function (finger printer reading) same as the image sensing function of a camera of Li.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Li and Han so that the insulation layers comprise a gate insulation layer and an interlayer dielectric layer. a number of the sub-metal layers is three, and the three sub-metal layers are disposed on the gate insulation layer, the interlayer dielectric layer, and the planarization layer, respectively as taught by Han in Li’s device since, this improves the light transmittance of the non-display area of the display device.
Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive. With regards to Claim 1 and 12, Applicant argues in page 15 para 1 that “Examiner asserts that element 1122 of Li corresponds to the first anodes of claim 1, element 113 corresponds to the second anodes of claim 1, and element 1121 of Li corresponds to the metal connection layer of claim 1. However, in paragraph [0069] of Li (page 7 of EPO translation para 3), the element 1122 refers to a segment of the trace 112, and the element 113 refers to a conductive layer”
In response, the Office respectfully disagrees and notes that because the device of Li has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). As shown in the rejection above, the pixel circuit of Li comprises two transistors 13 and 35. The anode is one of the conducting electrodes of a transistor based upon how the transistor is connected to a power source. Since the conducting lines 1122 and 113 are conductors – these are being read on the limitation “anode” by the Examiner since an electrode is an anode is merely based on how it is connected (functional limitation). Furthermore, electrically conductive material or a layer is referred to by many synonymous terms such as a trace, wire, conductor, electrode, anode, cathode etc… which are art recognized equivalents. 
Applicant further argues in page 15 para 1 and 2 that “a light-emitting structure is disposed on the first electrode 111. In addition, in paragraph [0072] of Li (page 7 of EPO translation para 6), Li discloses that the first electrode 111 and the third electrode 311 may be anodes. It is well-known that the definition of an anode is the terminal or electrode from which electrons leave a system, and a trace or a conductive layer is merely for conduction and cannot be simply taken as an anode. ….As such, Li does not disclose that “a metal connection layer connecting the second anodes to the first anodes which are disposed at a preset distance range from the camera area” recited in the claimed invention.”.
In response, the Office respectfully disagrees and notes that as stated above, the wiring of a transistor in a pixel cicuit is based upon how the transistor is connected. Since the structure of Li reads on claimed structure in claims1 and 12, the claim stands rejected over Li. Additionally, even if 111 and 311 are taken to be the anodes as suggested by the Applicant, since they belong to the same display device/pixel circuit, they are electrically connected. Note the broadest reasonable interpretation of the limitation “connect” which is being interpreted as an “indirect connection” wherein there are intervening layers between the first anode and the second anode. Hence the first anode 111 and second anode 311 are indirectly connected. Claim does not specify a direct physical contact between first anode and metal connection layer as well as a direct contact between second anode and the metal connection layer.
Applicant argues in last para of page 15 that “Further, it can be understood that compared to Li, in the amended claim 1, the first transistor 13_of Li can be omitted by connecting the anodes (second anodes) of the light-emitting units located in the camera area to the anodes (first anodes) of the light-emitting units located in the display area. By doing so, the number of transistors and the density of transistors disposed in the display area can be reduced”.
In response, Office respectfully disagrees and notes that as Li discloses in the pixel circuit as shown in Fig 1-4 can be formed of a 1T, 2T and up to a 7T (T indicating the number of transistors in the circuit) (page 7 para 5).  Hence, one of ordinary skilled in the art understands that each and every transistor in a pixel circuit has a certain function depending on the final Application of the display device. Fig 4 of Li shows 2 transistors that are connected to one another since they belong to the same pixel circuit. Examiner invites Applicant’s attention to Fig 3 of Han (US 2018/0225500 A1) which illustrates a pixel circuit with two transistors.
Applicant argues in para 1 of page 16 that “Moreover, the objective of Li is to solve a problem of a high temperature in the first display area due to high resistivity, which affects normal display, so the conductive layer 113 is provided to connect the first electrode 111 and the first section 1121 of the trace 112, and the resistivity of the layer 113 is set to be smaller than that of the first electrode 111 and the first segment 1121 of the trace 112 to reduce the contact resistance. (Paragraph [0064] of Li) Therefore, Li does not have any teachings or suggestions to motivate the skilled in the art to connect the anodes of the light-emitting units in the camera area to the anodes of the light-emitting units in the display area.”.
In response, the Office respectfully disagrees and notes that for a device claim, it is the structure of the prior art that is considered. Since the device of Li has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Applicant argues in last para of page 15 that “As such, Han does not disclose that “a metal connection layer connecting the second anodes to the first anodes which are disposed at a preset distance range from the camera area” recited in the claimed invention, either.”.
In response, Office respectfully disagrees and notes that Han is being brought into read on the multiple metal layers in the metal connection layer. 
Therefore, for reasons cited above, the Examiner maintains that Li in view of Takahashi renders obvious the claimed invention of claims 1 and 12.
Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811